DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindmark et al. (US 6,208,299).
In claim 1, Lindmark discloses in Fig. 5, a base station antenna, comprising: 
a column of radiating elements comprising a plurality of radiating elements that are arranged in a vertical direction (Fig. 5, A01-A04, A25-A28; col. 2, lines 26-30; col. 5, lines 23-25), 
each radiating element being configured to operate in a first frequency band, the first frequency band comprising first and second sub-bands (Fig. 5, all antenna elements A01-A04, A025-A28 are double antenna elements operate at first and second frequency sub-bands f2, f1; col. 4, lines 4-25), 
the plurality of radiating elements comprising first and second sets of radiating elements, and each set of radiating elements comprising one or more radiating elements (first set A01-A04, second set A25-A28), 
wherein the second set of radiating elements is located above and/or below the first set of radiating elements (A25-A28 is located below A01-A04), and 
a feeding assembly that is configured to feed first radio frequency (RF) signals that are in the first sub-band and second RF signals that are in the second sub-band to the column of radiating elements (reference signal C; col. 4, lines 4-25), 
wherein the feeding assembly is configured to partially attenuate sub-components of the second RF signals that are fed to the second set of radiating elements more than sub-components of the first RF signals that are fed to the second set of radiating elements (reference signal 20, C22; sub-components around f1 are filtered for the second set A2533-A28 by filter 20; col. 4, lines 26-29).
In claim 3, Lindmark further disclose the base station antenna according to claim 1, wherein the feeding assembly is not configured to attenuate the sub-components of the second RF signals that are fed to the first set of radiating elements more than the sub-components of the first RF signals that are fed to the first set of radiating elements (Fig. 5; col. 4, lines 8-9, the filter is only present in the output branch connected to the feed line C22 leading to the second set A25-A28and not in the output branch connected the feedline C21 leading to the first set A01-A04).

In claim 4, Lindmark further discloses the base station antenna according to claim 1, wherein a structure of a radiating element in the first set of radiating elements (A01-A04) is the same as that of a radiating element (see Fig. 5) in the second set of radiating elements (A25-A28).
In claim 17, Lindmark discloses in Fig. 5, a base station antenna, comprising: 
a linear array of radiating elements (A01-A04 and A25-A28), configured to operate in a first frequency band and a second frequency band (Fig. 5, all antenna elements A01-A04, A025-A28 are double antenna elements operate at first and second frequency sub-bands f2, f1; col. 4, lines 4-25), comprising a plurality of radiating elements that are arranged in a vertical direction (as shown in Fig. 5), and the plurality of radiating elements comprising a first subset of radiating elements (A01-A04) that is closer to a middle of the linear array and a second subset of radiating elements (A25-A28) that is closer to one or more ends of the linear array; and 
a feeding assembly (C and 20) configured to feed a first sub-component of a signal within the first frequency band (f1, f2) and a first sub-component of a signal within the second frequency band to the first subset (A01-A04), and feed a second sub-component of the signal (f2) within the first frequency band and a second sub-component of the signal within the second frequency band to the second subset (A25-A28), 
wherein the feeding assembly is configured to attenuate the second sub-component of the signal within the second frequency band more than the second sub-component of the signal within the first frequency band (reference signal 20, C22; sub-components around f1 are filtered for the second set A2533-A28 by filter 20; col. 4, lines 26-29).
In claim 18, Lindmark further discloses the base station antenna according to claim 17, wherein each of the plurality of radiating elements is configured to transmit and receive signals within both the first and second frequency bands (f1 and f2).
In claim 19, Lindmark further discloses the base station antenna according to claim 17, wherein the feed assembly comprises a filter (20) on a feeding path (C22) for the second subset of radiating elements (A25-A28), and the filter is configured to partially filter out the signal within the second frequency band (reference signal 20, C22; sub-components around f1 are filtered for the second set A2533-A28 by filter 20; col. 4, lines 26-29).
In claim 20, Lindmark further discloses the base station antenna according to claim 17, wherein the feeding assembly is not configured to attenuate the first sub-component of the signal within the second frequency band more than the first sub-component of the signal within the first frequency band (Fig. 5; col. 4, lines 8-9, the filter is only present in the output branch connected to the feed line C22 leading to the second set A25-A28and not in the output branch connected the feedline C21 leading to the first set A01-A04).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindmark et al. in view of Tasaki et al. (US 8,633,862).
In claim 5, Lindmark discloses the base station antenna according to claim 1; except disclosing wherein a number of radiating elements in the first set of radiating elements is greater than a number of radiating elements in the second set of radiating elements.
However, Tasaki discloses in Fig. 12, wherein a number of radiating elements in the first set of radiating elements (four element 35b) is greater than a number of radiating elements in the second set of radiating elements (three elements 35a). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a mobile communication base station antenna has a first array antenna and a second array antenna. Antenna elements of the first and second array antennas are classified into the first, second and third groups G1, G2 and G3. A first feeding port is connected to the antenna elements in the odd number groups (the first group G1 and the third group G3) of the first array antenna and the antenna elements in the even number group of the second array antenna. On the other hand, a second feeding port is connected to the antenna elements in the even number group (the second group G2) of the first array antenna and the antenna elements in the odd number groups (the first group G1 and the third group G3) of the second array antenna.
In claim 6, Lindmark discloses the base station antenna according to claim 1; except wherein the first sub-band is lower than the second sub-band.
However, Tasaki discloses in Fig. 12, wherein the first sub-band (three 35a) is lower than the second sub-band (four 35b). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a mobile communication base station antenna has a first array antenna and a second array antenna. Antenna elements of the first and second array antennas are classified into the first, second and third groups G1, G2 and G3. A first feeding port is connected to the antenna elements in the odd number groups (the first group G1 and the third group G3) of the first array antenna and the antenna elements in the even number group of the second array antenna. On the other hand, a second feeding port is connected to the antenna elements in the even number group (the second group G2) of the first array antenna and the antenna elements in the odd number groups (the first group G1 and the third group G3) of the second array antenna.
Allowable Subject Matter
6.	Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 7-16 appear to comprise allowable subject matter.
                       Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Shimizu et al. (US 2010/0127949 A1) teaches A mobile communication base station antenna has two or more array antennas. Each of the array antennas includes a plurality of antenna element pairs arranged in array shape. Each of the antenna element pairs includes two antenna elements located to be orthogonal to each other. Polarization characteristics of the two antenna elements are orthogonal to each other. The array antennas are arranged with a predetermined distance in a vertical direction.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844